DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-5 have been subject to restriction.
Claims 2-5 have been elected without traverse, remain pending, and are rejected.
Claim 1 is non-elected.


Election/Restrictions
Applicant’s election without traverse of claims 2-5 in the reply filed on 10/4/2022 is acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 2-5 are directed to a method, which is a process. Therefore, claims 2-5 are directed to one of the four statutory categories of invention.


Step 2A (Prong 1):
Claim 2 recites the following limitations reciting the abstract idea of a vehicle auction:
providing a first listing tab display wherein vehicles are listed for sale;
providing a second auction tab on the website wherein vehicles are listed for auction;
providing a third tab on the website wherein the third tab is selected form the group consisting of a lease tab, a lease swap tab, and an enthusiast tab;
advertising a plurality of vehicles through the website for purchase, auction, lease or lease swap.

The recited limitations above set forth the process for providing a vehicle auction. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.). The claims recite a method for auctioning vehicles where the listings are organized by the type of transaction, which is a marketing or sales activity.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 2 does recite additional limitations, such as:
providing a website connected to the internet;

Taken individually and as a whole, claim 2 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The claims only recite providing a website connected to the internet without any further detail. The website merely provides a general link to a network environment so that the auction may be performed online. There are no elements to the instant claims that provide any improvement to a functioning of a computer or to any other technical field. Furthermore, the instant claims may be performed on any generic computing device that is connected to the internet, and does not require a particular device, and does not apply the judicial exception in some other meaningful way beyond generally linking the auction to be performed over a network. The claims are wholly directed to an auction process, and also does not effect a transformation or reduction of a particular article to a different state or thing. Although the instant claims do recite tabs, the tabs are also recited at a very high level of generality, and do not provide any improvement to computer functionality or a technical field. Generic interface components are being applied to an abstract idea to provide a general link to a computer environment.
In view of the above, under Step 2A (Prong 2), claim 2 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to claim 2, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As noted above, the additional elements recited in representative claim 1 are recited in a generic manner with a high level of generality and only serve to provide a general link of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 2 does not provide an inventive concept under step 2B, and is ineligible for patenting.
Dependent claims 3-5 recite further complexity to the judicial exception (abstract idea) of claim 2, such as by further defining the algorithm for an online vehicle auction. Thus, each of claims 3-5 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 3-5 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer, while failing to provide an improvement to the functioning of a computer, another technology, or technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 2.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabney (US 2004012822 A1).

Regarding Claim 2: Dabney discloses a method comprising:
providing a website connected to the internet; Dabney discloses users connecting to the online transaction servers using any device using browser-based appliances (Dabney: [0340]; see also: Fig. 1, #102,104).
providing a first standard listing tab on the website wherein vehicles are listed for sale; Dabney discloses sellers placing a new classified listing on the website (Dabney: [0387]; see also: [0052]; [0155]; [0341]; Fig. 7). 
providing a second auction block tab on the website wherein vehicles are listed for auction; Dabney discloses the sellers placing an auction listing on the website (Dabney: [0387]; see also: [0341]; Fig. 7).
providing a third tab on the website wherein the third tab is selected from the group consisting of a lease tab, a lease swap tab, and an enthusiast tab; Dabney discloses auction style listings where bidders must prequalify with the dealer to allow bidding on a listing than is set to lease or loan (lease tab) (Dabney: [0159]), and users being able to post certain types of items, such as collector cars (enthusiast tab) (Dabney: [0128]).
advertising a plurality of vehicles though the website for purchase, auction, lease, or lease swap. Dabney discloses sellers being able to renew listings and input ad information (Dabney: [0417]; see also: [0419]; Fig. 7A-7C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable by Dabney (US 20040128224 A1) in view of Bonfardin (US 20080189200 A1).

Regarding Claim 3: Dabney discloses the limitations of claim 2 above.
Dabney further discloses wherein the website generates a floor price for vehicles listed on the auction block tab. Dabney discloses where the auction system allows the seller to set a minimum price and purchase now prices (Dabney: [0044]; see also: [0069]; [0142]).

Dabney does not explicitly teach a ceiling price for vehicles listed on the auction block tab. 
However, Bonfardin does teach a ceiling price. Bonfardin teaches a control device that computes a maximum price for a vehicle based on initial price points (Bonfardin: [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the generating of a ceiling price to the inventon of Dabney. One of ordinary skill in the art would have been motivated to do so in order for the seller to be able to sell the item at the highest price quickly and effectively (Bonfardin: [0005-0009]).
Regarding Claim 4: Dabney discloses the limitations of claim 3 above.
Dabney does not explicitly teach wherein the floor price and the ceiling price cannot be raised by a seller. Notably, however, Dabney does disclose the setting of a minimum price (Dabney: [0044]).
To that accord, Bonfardin does teach wherein the floor price and the ceiling price cannot be raised by a seller. Bonfardin teaches a control device that computes a maximum price for a vehicle based on initial price points, and decreasing the current price according to pre-set parameters (Bonfardin: [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the floor price and ceiling price not being able to be raised by a seller to the invention of Dabney. One of ordinary skill in the art would have been motivated to do so in order for the seller to be able to sell the item at the highest price quickly and effectively (Bonfardin: [0005-0009]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Dabney (US 20040128224 A1) in view of Seergy (US 20120036033 A1).

Regarding Claim 5: Dabney discloses the limitations of claim 2 above.
Dabney does not explicitly teach wherein the vehicles are listed for lease swap on the lease or lease swap tab. However, Dabney does disclose listing that are set to lease or loan (Dabney: [0159])).
To that accord, Seergy does teach wherein the vehicles are listed for lease swap on the lease or lease swap tab. Seergy teaches an automobile off-lease interface that allows for manufacturers to sell off-lease automobiles, and dealers can provide incentives, such as guaranteed trade in orders and special lease rates (Seergy: [0033]; see also: [0055]; [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the vehicles being listed for lease swap to the invention of Dabney. One of ordinary skill in the art would have been motivated to do so in order to allow for consumers to receive fair competitive prices when they exchange and for sellers to receive full market value for lease vehicles (Seergy: [0003-0004]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 Reference U discloses online auctions with multichannel retailing that allow the selling of various products through online auctions to increase seller characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625